Exhibit 10(u)

 

 

 

 

 

 

 

 

 

 

TENET HEALTHCARE CORPORATION

NINTH AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

As Amended and Restated Effective as of November 30, 2015

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

 

TENET HEALTHCARE CORPORATION

NINTH AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

table of contents

 

 

 

 

 

Page

ARTICLE I PREAMBLE AND PURPOSE


4 

1.1

Preamble.


4 

1.2

Purpose.


5 

 

 

ARTICLE II DEFINITIONS


6 

2.1

Actuarial Equivalent or Actuarial Equivalence


6 

2.2

Acquisition


6 

2.3

Affiliate


6 

2.4

Agreement


6 

2.5

Alternate Payee


6 

2.6

AMI SERP


6 

2.7

Board


6 

2.8

Bonus


6 

2.9

Cause


7 

2.10

Change of Control


7 

2.11

Code


7 

2.12

Company


7 

2.13

Date of Employment


7 

2.14

Date of Enrollment


7 

2.15

Deferred Vested Retirement Benefit


7 

2.16

Disability


7 

2.17

Disability Retirement Benefit


7 

2.18

DRO


7 

2.19

Early Retirement


8 

2.20

Early Retirement Age


8 

2.21

Early Retirement Benefit


8 

2.22

Earnings


8 

2.23

Effective Date


8 

2.24

Eligible Children


9 

2.25

Eligible Employee


9 

2.26

Employee


9 

2.27

Employer


9 

2.28

Employment


9 

2.29

ERA


9 

2.30

ERISA


9 

2.31

Executive Severance Plan


9 

2.32

Final Average Earnings


9 

2.33

Five Percent Owner


10 

2.34

Good Reason


10 

2.35

Human Resources Committee


10 

2.36

Initial Election Period


10 

2.37

Key Employee


10 

2.38

Normal Retirement


11 

 

 



(i)

--------------------------------------------------------------------------------

 

 

       

 

 

2.39

Normal Retirement Age


11 

2.40

Normal Retirement Benefit


11 

2.41

Normal Retirement Date


11 

2.42

One Percent Owner


11 

2.43

Participant


11 

2.44

Plan Administrator


11 

2.45

Plan Year


11 

2.46

Prior Service Credit Percentage


12 

2.47

Retirement Benefit


12 

2.48

Retirement Plans


12 

2.49

Retirement Benefit Plans Adjustment Factor


12 

2.50

RPAC


13 

2.51

SERP


13 

2.52

Severance Plan


13 

2.53

Surviving Spouse


13 

2.54

Termination of Employment


13 

2.55

Termination Without Cause


14 

2.56

Trust


14 

2.57

Trustee


14 

2.58

Year


14 

2.59

Year of Service


14 

 

 

ARTICLE III ELIGIBILITY AND PARTICIPATION


15 

3.1

Determination of Eligibility.


15 

3.2

Early Retirement Election.


15 

3.3

Loss of Eligibility Status.


15 

3.4

Initial ERA Participation.


15 

3.5

Subsequent ERA Participation.


15 

3.6

Initial AMI SERP Participation.


16 

 

 

ARTICLE IV RETIREMENT BENEFITS


17 

4.1

Normal Retirement Benefit.


17 

4.2

Early Retirement Benefit.


18 

4.3

Vesting of Retirement Benefit.


19 

4.4

Deferred Vested Retirement Benefit.


19 

4.5

Deferral of Distributions.


21 

4.6

Duration of Benefit Payment.


21 

4.7

Recipients of Benefit Payments.


21 

4.8

Disability.


22 

4.9

Change of Control.


23 

4.10

Golden Parachute Limitation.


24 

4.11

Executive Severance Plan.


24 

 

 

ARTICLE V PAYMENT


26 

5.1

Commencement of Payments.


26 

5.2

Withholding; Unemployment Taxes.


26 

5.3

Recipients of Payments.


26 

5.4

No Other Benefits.


26 

5.5

No Lump Sum Form of Payment.


26 

 

 



(ii)

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE VI PAYMENT LIMITATIONS


27 

6.1

Spousal Claims.


27 

6.2

Legal Disability.


27 

6.3

Assignment.


27 

 

 

ARTICLE VII ADMINISTRATION OF THE PLAN


29 

7.1

The RPAC.


29 

7.2

Powers of the RPAC.


29 

7.3

Appointment of Plan Administrator.


29 

7.4

Duties of Plan Administrator.


29 

7.5

Indemnification of the RPAC and Plan Administrator.


30 

7.6

Claims for Benefits.


31 

7.7

Arbitration.


34 

7.8

Receipt and Release of Necessary Information.


35 

7.9

Overpayment and Underpayment of Benefits.


35 

7.10

Change of Control.


36 

 

 

ARTICLE VIII AMENDMENT AND TERMINATION OF THE PLAN


37 

8.1

Continuation.


37 

8.2

Amendment of SERP.


37 

8.3

Termination of SERP.


37 

8.4

Termination of Affiliate’s Participation.


38 

 

 

ARTICLE IX CONDITIONS RELATED TO BENEFITS


39 

9.1

No Right to Assets.


39 

9.2

No Employment Rights.


39 

9.3

Indebtedness.


40 

9.4

Conditions Precedent.


40 

 

 

ARTICLE X MISCELLANEOUS


41 

10.1

Gender and Number.


41 

10.2

Notice.


41 

10.3

Validity.


41 

10.4

Applicable Law.


41 

10.5

Successors in Interest.


41 

10.6

No Representation on Tax Matters.


41 

10.7

Provisions Binding.


41 

 

 

 

EXHIBIT A1 TENET HEALTHCARE CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AGREEMENT FOR PARTICIPANTS NAMED ON AND AFTER AUGUST 3, 2011- AMI SERP BENEFITS

A1-1

 

 

 

EXHIBIT A2 TENET HEALTHCARE CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AGREEMENT FOR PARTICIPANTS NAMED ON AND AFTER AUGUST 3, 2011

A2-1

 

 

 

EXHIBIT B UPDATE TO TENET HEALTHCARE CORPORATION SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN AGREEMENT WITH PARTICIPANT

B-1

 

 

 



(iii)

--------------------------------------------------------------------------------

 

 

TENET HEALTHCARE CORPORATION

NINTH AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I
PREAMBLE AND PURPOSE

1.1       Preamble. Tenet Healthcare Corporation (the "Company") adopted the
Supplemental Executive Retirement Plan (the "SERP") effective November 1, 1984
to attract, retain, motivate and provide financial security to highly
compensated or management employees (the "Participants") who render valuable
services to the Company and its "Subsidiaries," as defined in Article II. The
SERP was amended on various occasions and most recently amended and restated
effective as of May 9, 2012, to make certain changes relating to a Change of
Control and other termination event provisions

Effective November 6, 2013 the SERP was amended and restated to delegate
authority to determine the employees eligible to participate in the SERP and
clarify that the modifications made to the Retirement Benefit Plans Adjustment
Factor apply in calculating a Participant’s benefit irrespective of a Change of
Control. 

Effective May 7, 2014, the Compensation Committee froze participation in the
SERP, meaning no new employees may become participants in the SERP on and after
such date.

Effective August 28, 2014 the Retirement Plans Administrative Committee (“RPAC”)
issued an administrative clarification regarding the determination of Final
Average Earnings under the SERP when a participant continues employment past age
sixty-five (65).

Effective March 2, 2015 the RPAC amended the SERP to delegate to the Senior Vice
President, Human Resources and the Plan Administrator the authority to determine
if and when earnings paid by  an Affiliate who has not adopted the SERP as an
Employer will be treated as Earnings for purposes of calculating Final Average
Earnings under the SERP;

By this instrument the  RPAC desires to amend and restate the SERP generally
effective November 30, 2015, to (i) reflect that the SERP is closed to new
Participants effective May 7, 2014, (ii) document the RPAC’s prior
administrative clarification that Final Average Earnings continue to accrue in
accordance with the terms of the SERP in the event a participant continues
working past age sixty-five (65), (iii) incorporate the March 2, 2015 amendment
providing that the Senior Vice President, Human Resources and Plan Administrator
have the authority to determine if and when earnings paid by an Affiliate who
has not adopted the SERP as an Employer will be treated as Earnings for purposes
of calculating Final Average Earnings under the SERP, (iv) delegate to the
Senior Vice President, Human Resources and the Plan Administrator the authority
to provide continued age and service credit for any Participant who transfers to
an Affiliate who has not adopted the SERP as an Employer without the need for
adoption of the SERP by such Affiliate,  and (v) reflect that the name of the
Compensation Committee has changed to the “Human Resources Committee.”  This
amended and restated SERP will be known as the Tenet Healthcare Corporation
Ninth Amended and Restated Supplemental Executive Retirement Plan.





4

--------------------------------------------------------------------------------

 

 

The Company or its Subsidiaries may adopt one or more domestic trusts to serve
as a possible source of funds for the payment of benefit under this SERP.

1.2       Purpose. It is intended that this SERP will not constitute a
"qualified plan" subject to the limitations of section 401(a) of the Code, nor
will it constitute a "funded plan," for purposes of such requirements. It also
is intended that this SERP will be exempt from the participation and vesting
requirements of Part 2 of Title I of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"), the funding requirements of Part 3 of Title I of
ERISA, and the fiduciary requirements of Part 4 of Title I of ERISA by reason of
the exclusions afforded plans that are unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.

--------------------------------------------------------------------------------

End of Article I

 



5

--------------------------------------------------------------------------------

 

 

ARTICLE II
DEFINITIONS

When a word or phrase appears in this SERP with the initial letter capitalized,
and the word or phrase does not commence a sentence, the word or phrase will
generally be a term defined in this Article II. The following words and phrases
with the initial letter capitalized will have the meaning set forth in this
Article II, unless a different meaning is required by the context in which the
word or phrase is used.

2.1       Actuarial Equivalent or Actuarial Equivalence means an amount equal in
value to the aggregate amounts to be received under different forms of and/or
times of payment, as determined by the SERP actuary, calculated using factors
based on six percent (6%) interest and a fifty/fifty (50/50) blend of the
RP-2000 sex distinct mortality tables. Actuarial Equivalent factors will be used
for calculating Retirement Benefit amounts to be received under different times
and/or forms of payment, for converting different forms and times of payment of
Retirement Benefits and for determining the present value of Retirement
Benefits.

2.2       Acquisition refers to a company of which substantially all of its
assets or a majority of its capital stock are acquired by, or which is merged
with or into, the Company or an Affiliate.

2.3       Affiliate means a corporation that is a member of a controlled group
of corporations (as defined in section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
section 414(m) of the Code) as the Company; provided, however, that for purposes
of determining if an entity is an Affiliate under sections 414(b) or (c) of the
Code ownership will be determined based on an ownership percentage of greater
than fifty percent (50%):

2.4       Agreement means a written agreement substantially in the form of
Exhibit A between the Company and a Participant. Each Agreement will form a part
of the SERP with respect to the affected Participant. Once a Participant enters
into an Agreement, such Agreement may be updated by the Company to reflect
changes in the SERP made by the Company. Any such update will be attached to and
form a part of the Participant’s Agreement.  In addition, any section references
in such Agreement that change due to future amendments of the SERP will be
deemed to be updated to reflect the revised Section number.

2.5       Alternate Payee means any spouse, former spouse, child, or other
dependent of a Participant who is recognized by a DRO as having a right to
receive all, or a portion of, the benefits payable under the SERP with respect
to such Participant.

2.6       AMI SERP means the American Medical International Inc. Supplemental
Executive Retirement Plan or any successor or substitute for such plan.

2.7       Board means the Board of Directors of the Company.

2.8       Bonus means any annual cash award paid under the Company's annual
incentive plan.





6

--------------------------------------------------------------------------------

 

 

2.9       Cause has the meaning set forth in the Executive Severance Plan.

2.10      Change of Control has the meaning set forth in the Executive Severance
Plan.

2.11      Code means the Internal Revenue Code of 1986, as amended, and the
regulations and rulings issued thereunder.

2.12      Company means Tenet Healthcare Corporation.

2.13     Date of Employment means the date on which a person began to perform
services directly for the Employer as a result of an Acquisition or becoming an
employee.  In the event of an Acquisition, the Date of Employment may mean the
date on which a person began to perform services directly for the acquired
entity as provided in the Participant’s offer letter or other communication.

2.14     Date of Enrollment means the date on or after June 1, 1984 on which an
Eligible Employee first became a Participant in the SERP, provided that any
Eligible Employee who becomes a Participant before June 1, 1984 will be deemed
to have a Date of Enrollment of the later of the Participant’s Date of
Employment or June 1, 1984.

2.15     Deferred Vested Retirement Benefit means the benefit payable pursuant
to Section 4.4.

2.16     Disability means the inability of a Participant to engage in any
substantial gainful activity by reason of a mental or physical impairment
expected to result in death or last for at least twelve (12) months, or the
Participant, because of such a condition, is receiving income replacement
benefits for at least three (3) months under an accident or health plan covering
the Employer’s employees.

2.17     Disability Retirement Benefit means the benefit payable pursuant to
Section 4.8.

2.18     DRO means a domestic relations order that is a judgment, decree, or
order (including one that approves a property settlement agreement) that relates
to the provision of child support, alimony payments or marital property rights
to a spouse, former spouse, child or other dependent of a Participant and is
rendered under a state (within the meaning of section 7701(a)(10) of the Code)
domestic relations law (including a community property law) and that:

(a)       Creates or recognizes the existence of an Alternate Payee’s right to,
or assigns to an Alternate Payee the right to receive all or a portion of the
benefits payable with respect to a Participant under the SERP;

(b)       Does not require the SERP to provide any type or form of benefit, or
any option, not otherwise provided under the SERP;

(c)       Does not require the SERP to provide increased benefits (determined on
the basis of actuarial value);

(d)       Does not require the payment of benefits to an Alternate Payee that
are required to be paid to another Alternate Payee under another order
previously determined to be a DRO; and



7

--------------------------------------------------------------------------------

 

 

(e)      Clearly specifies: (i) the name and last known mailing address of the
Participant and of each Alternate Payee covered by the DRO; (ii) the amount or
percentage of the Participant’s benefits to be paid by the SERP to each such
Alternate Payee, or the manner in which such amount or percentage is to be
determined; (iii) the number of payments or payment periods to which such order
applies; and (iv) that it is applicable with respect to this SERP.

2.19      Early Retirement means any Termination of Employment during the life
of a Participant before the attainment of Normal Retirement Age and after
attaining Early Retirement Age.

2.20     Early Retirement Age means the date the Participant attains age
fifty-five (55) and has completed ten (10) Years of Service or attains age
sixty-two (62) with no minimum Years of Service. To the extent provided by the
Senior Vice President, Human Resources or Plan Administrator, a Participant will
continue to be credited with age and Years of Service for employment with an
Affiliate who has not adopted the SERP as an Employer.

For Eligible Employees who become Participants before August 3, 2011, a
Participant will be credited with age and Years of Service during his severance
period under the Severance Plan in effect as of the date in which the
Participant commences participation in this SERP for purposes of determining if
he satisfies the age and service conditions for Early Retirement Age as of the
date of his Termination of Employment; provided, however, that, except as
provided in Section 4.9(b), payment of Early Retirement Benefits under this SERP
will not commence until the Participant has actually attained the requisite age
and service conditions (e.g., if the Participant who timely elected an Early
Retirement Age of age fifty-five (55) and ten (10) Years of Service will satisfy
such conditions during the Severance Period, he will be deemed to have satisfied
such conditions as of his Termination of Employment but his Early Retirement
Benefits will not commence until he actually attains age fifty-five (55) and
completed ten (10) Years of Service). Furthermore, if after the date the
Participant commences participation in this SERP, the applicable Severance Plan
is amended to modify the severance period, such modification will not apply to
the Participant for purposes of determining his Early Retirement Age under this
SERP. As provided in Sections 3.2 and 4.2(b), a Participant will elect during
the Initial Election Period which definition of Early Retirement Age will apply
to him under the SERP. If the Participant fails to make such election, the
Participant will be deemed to have elected age sixty-two (62) as his Early
Retirement Age under the SERP. The additional age and service crediting for this
severance period under the Severance Plan will not apply to any Eligible
Employee who becomes a Participant on or after August 3, 2011.

2.21     Early Retirement Benefit means the benefit payable pursuant to Section
4.2.

2.22     Earnings means the base salary and any Bonus paid by the Employer or,
to the extent determined by the Senior Vice President, Human Resources or the
Plan Administrator, an Affiliate, to such Participant, but will exclude car and
other allowances and other cash and non-cash compensation. The determination of
Earnings will continue past Normal Retirement Age for a Participant who works
beyond such date until the Participant’s Termination of Employment as provided
in the definition of Final Average Earnings. 

2.23     Effective Date means November 30, 2015, except as specifically provided
otherwise herein.





8

--------------------------------------------------------------------------------

 

 

2.24     Eligible Children means all natural or adopted children of a
Participant under the age of twenty-one (21), including any child conceived
before the death of a Participant.

2.25     Eligible Employee means an Employee who is employed in a position
designated as eligible to participate in this SERP by the Senior Vice President,
Human Resources or the Plan Administrator and approved by the Board or who
satisfied the definition of Eligible Employee under the terms of a prior SERP
document and who is not a Participant in the ERA. Effective on and after May 7,
2014 no additional Eligible Employees may become Participants in the SERP.

2.26     Employee means each select member of management or highly compensated
employee receiving remuneration, or who is entitled to remuneration, for
services rendered to the Employer, in the legal relationship of employer and
employee. The term "Employee" will not include any person who is employed by the
Employer in the capacity of an independent contractor, an agent or a leased
employee even if such person is determined by the Internal Revenue Service, the
Department of Labor or a court of competent jurisdiction to be a common law
employee of the Employer.

2.27     Employer means the Company and each Affiliate who with the consent of
the Senior Vice President, Human Resources or Plan Administrator has adopted the
SERP as a  participating employer. An Affiliate may evidence its adoption of the
SERP either by a formal action of its governing body or by taking other
administrative actions with respect to this SERP on behalf of its Eligible
Employees. An entity will cease to be an Employer as of the date such entity
ceases to be an Affiliate or the date specified by the Company.

2.28     Employment means any continuous period during which an Eligible
Employee is actively engaged in performing services for the Employer or, to the
extent determined by the Senior Vice President, Human Resources or the Plan
Administrator, an Affiliate, plus the term of any leave of absence approved by
the Employer or such Affiliate.

2.29     ERA means the Tenet Executive Retirement Account as amended from time
to time.

2.30     ERISA means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and rulings thereunder.

2.31     Executive Severance Plan or ESP means the Tenet Executive Severance
Plan, as amended from time to time.

2.32     Final Average Earnings means the Participant’s highest average monthly
Earnings for any sixty (60) consecutive months during the ten (10) years, or
actual Employment period if less, preceding Termination of Employment.  The
determination of Final Average Earnings will continue past Normal Retirement Age
for a Participant who works beyond such date until the Participant’s Termination
of Employment; provided, however, that with respect to those Participants who
joined the Tenet SERP before August 3, 2011, the determination of Final Average
Earnings will continue after their Termination of Employment and during their
severance period, if any, under the Executive Severance Plan. Effective on and
after March 2, 2015, the Senior Vice President, Human Resources and the Plan
Administrator have the authority to determine if and when earnings paid by  an
Affiliate who has not adopted the SERP will be treated as Earnings for purposes
of calculating Final Average Earnings under the SERP.





9

--------------------------------------------------------------------------------

 

 

2.33       Five Percent Owner means any person who own (or is considered as
owning within the meaning of section 318 of the Code (as modified by section
416(i)(1)(B)(iii) of the Code)) more than five percent (5%) of the outstanding
stock of the Company, or an Affiliate or stock possessing more than five percent
(5%) of the total combined voting power of all stock of the Company or an
Affiliate. The rules of sections 414(b), (c) and (m) of the Code will not apply
for purposes of applying these ownership rules. Thus, this ownership test will
be applied separately with respect to the Company and each Affiliate.

2.34     Good Reason has the meaning set forth in the Executive Severance Plan.

2.35     Human Resources Committee means the Human Resources Committee of the
Board (including any predecessor or successor to such committee in name or form)
which has the authority to amend and terminate the SERP as provided in Article
VIII.

2.36     Initial Election Period the thirty (30) day period immediately
following the Participant’s Date of Enrollment during which a Participant may
elect the time at which to receive a distribution of Early Retirement Benefits
pursuant to Section 4.2(b).

2.37     Key Employee means any employee or former employee including any
deceased employee who at any time during the Plan Year was:

(a)     an officer of the Company or an Affiliate having compensation of greater
than one hundred thirty thousand dollars ($130,000) (as adjusted under section
416(i)(1) of the Code for Plan Years beginning after December 31, 2002) (such
limit is one hundred seventy thousand dollars ($170,000) for 2015);

(b)     a Five Percent Owner; or

(c)     One Percent Owner having compensation of more than one hundred fifty
thousand dollars ($150,000).

For purposes of the preceding paragraphs, the Company has elected to determine
the compensation of an officer or One Percent Owner in accordance with section
1.415(c)-. 2(d)(4) of the Treasury Regulations (i.e., W-2 wages plus amounts
that would be includible in wages except for an election under section 125(a) of
the Code (regarding cafeteria plan elections) under section 132(f) of the Code
(regarding qualified transportation fringe benefits) or section 402(e)(3) of the
Code (regarding section 401(k) plan deferrals)) without regard to the special
timing rules and special rules set forth, respectively, in sections
1.415(c)-2(e) and 2(g) of the Treasury Regulations.

The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date). Employees
that are Key Employees during such twelve (12) month period will be treated as
Key Employees for the twelve (12) month period beginning on the first day of the
fourth month following the end of the twelve (12) month period (i.e., since the
identification date is December 31, then the twelve (12) month period to which
it applies begins on the next following April 1).

The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder. For purposes of determining whether an employee or former employee
is an officer, a Five





10

--------------------------------------------------------------------------------

 

 

Percent Owner or a One Percent Owner, the Company and each Affiliate will be
treated as a separate employer (i.e., the controlled group rules of sections
414(b), (c), (m) and (o) of the Code will not apply). Conversely, for purposes
of determining whether the one hundred thirty thousand dollar ($130,000)
adjusted limit on compensation is met under the officer test described in
Section 2.37(a), compensation from the Company and all Affiliates will be taken
into account (i.e., the controlled group rules of sections 414(b), (c), (m) and
(o) of the Code will apply). Further, in determining who is an officer under the
officer test described in Section 2.37(a), no more than fifty (50) employees of
the Company or its Affiliates  (i.e., the controlled group rules of sections
414(b), (c), (m) and (o) of the Code will apply) will be treated as officers. If
the number of officers exceeds fifty (50), the determination of which employees
or former employees are officers will be determined based on who had the largest
annual compensation from the Company and its Affiliates for the Plan Year.  For
the avoidance of doubt, for purposes of this Section 2.37 the controlled group
rules under sections 414(b) and (c) of the Code will be applied based on the
normal ownership percentage of greater than eighty percent (80%) rather than the
fifty percent (50%) standard used in the definition of Affiliate.

2.38     Normal Retirement means any Termination of Employment during the life
of a Participant on or after attaining Normal Retirement Age.  To the extent a
Participant continues Employment beyond Normal Retirement Age, he will continue
to be credited with Earnings pursuant to the terms of the SERP.

2.39     Normal Retirement Age means the date on which the Participant attains
age sixty-five (65) while employed by the Employer, or to the extent provided by
the Senior Vice President, Human Resources or Plan Administrator,  an Affiliate
who has not adopted the SERP as an Employer.

2.40     Normal Retirement Benefit means the benefit payable pursuant to Section
4.1.

2.41     Normal Retirement Date means the first day of the calendar month
following the Participant’s attainment of Normal Retirement Age.

2.42     One Percent Owner means any person who would be described in Section
2.37 if "one percent (1%)" were substituted for "five percent (5%)" each place
where it appears therein.

2.43     Participant means any Eligible Employee selected to participate in this
SERP by the Senior Vice President, Human Resources or the Plan Administrator,
each in its sole and absolute discretion, or an Eligible Employee who satisfied
the definition of Participant under the  terms of a prior SERP document and who,
in each case, has entered into an Agreement and whose participation has not
terminated.

2.44     Plan Administrator means the individual or entity appointed by the RPAC
to handle the day-to-day administration of the SERP, including but not limited
to, determining the eligibility of an Eligible Employee to be a Participant, the
amount of a Participant’s benefits and complying with all applicable reporting
and disclosure obligations imposed on the SERP. If the RPAC does not appoint an
individual or entity as Plan Administrator, the RPAC will serve as the Plan
Administrator.

2.45     Plan Year means the fiscal year of this SERP, which will begin on
January 1 each year and end on December 31 of such year.





11

--------------------------------------------------------------------------------

 

 

2.46     Prior Service Credit Percentage means the percentage to be applied to a
Participant’s Years of Service with the Employer before his Date of Enrollment
in the SERP, in accordance with the following formula:

 

 

Years of Service
After Date of Enrollment

Prior Service Credit Percentage

During 1st year

25

During 2nd year

35

During 3rd year

45

During 4th year

55

During 5th year

75

After 5th year

100

In the event of the death or Disability of a Participant while an employee at
any age or the Normal Retirement or Early Retirement of a Participant after age
sixty (60), the Participant’s Prior Service Credit Percentage will be one
hundred (100).

2.47     Retirement Benefit means an Early Retirement Benefit, Normal Retirement
Benefit, Disability Retirement Benefit, or Deferred Vested Retirement Benefit
payable pursuant to Article IV.

2.48     Retirement Plans means a qualified or nonqualified defined contribution
plan, other than the ERA which is addressed in Article III, maintained by the
Employer, including, if applicable, any such plan maintained by an Employer
before an Acquisition.  In the event a Participant has an accrued benefit under
a qualified or nonqualified defined benefit plan, the treatment of that benefit
will be set forth in his Agreement.

2.49     Retirement Benefit Plans Adjustment Factor means the percentage
calculated each year pursuant to administrative procedures adopted with respect
to the SERP that is derived from the assumed benefit the Participant would be
eligible for under Social Security and the Employer contribution portion of all
Retirement Plans measured from the Participant’s date of hire until the
Participant’s projected retirement regardless of whether the Participant
participates in such plans; provided, however, that the Retirement Benefit Plans
Adjustment Factor for a Participant who was covered by the SERP immediately
before the Effective Date, will not be greater than the factor calculated with
respect to such Participant as of December 31, 2013.  The Retirement Benefits
Plan Adjustment Factor will be applied only to the base salary component of
Final Average Earnings and is a projection of the benefits payable under the
Social Security regulations and Retirement Plans in effect at the time the
benefit calculation is performed. 

For any Participant actively employed by the Employer upon a Change of Control
who subsequently has a Termination of Employment, the Retirement Benefit Plans
Adjustment Factor for each such Participant will be adjusted to reflect the
impact of the occurrence of the Termination of Employment at an age earlier than
assumed under the initial calculation of the assumed benefit described above and
will (i) be eliminated if the





12

--------------------------------------------------------------------------------

 

 

Participant is younger than age forty-five (45) upon such Termination of
Employment, and (ii) if the Participant is age forty-five (45) or above, will be
reduced by multiplying it by the following fraction:

1- [(65- Participant’s age at Termination of Employment) /20].

For purpose of determining a Participant’s age for calculating the above
adjustments to the Retirement Benefit Plans Adjustment Factor, such age will be
expressed in whole months and a Participant will receive credit for any
fractional months rounded up to the next whole month.  In addition, a
Participant may be credited with age for periods of employment with an Affiliate
who has not adopted the SERP as an Employer, to the extent provided by the
Senior Vice President, Human Resources or Plan Administrator.

2.50     RPAC means the Retirement Plans Administration Committee of the Company
established by the Human Resources Committee, and whose members have been
appointed by the Human Resources Committee. The RPAC will have the
responsibility to administer the SERP and make final determinations regarding
claims for benefits, as described in Article VI. In addition, the RPAC has
limited amendment authority over the SERP as provided in Section 8.2.

2.51     SERP means the Ninth Amended and Restated Tenet Supplemental Executive
Retirement Plan as set forth herein and as the same may be amended from time to
time.

2.52     Severance Plan means the Tenet Executive Severance Plan, the Tenet
Executive Severance Protection Plan or any or any similar, successor or
replacement plan to such plans.

2.53     Surviving Spouse means the person legally married to a Participant
(including effective August 3, 2011 a Participant's Domestic Partner as defined
under the Criteria for Domestic Partnership Status under the Tenet Employee
Benefit Plan and September 16, 2013 a same sex spouse) for at least one (1) year
prior to the earlier of the Participant’s death or Termination of Employment. If
the Participant is not married at the time he incurs a Termination of Employment
and marries (or enters into a domestic partnership) after that date, such spouse
or domestic partner will not qualify as a Surviving Spouse for purposes of the
SERP. Likewise, if the Participant is married (or in domestic partnership) at
the time he incurs a Termination of Employment, divorces (or terminates such
domestic partnership) after that date and remarries, his subsequent spouse (or
domestic partner) will not qualify as a Surviving Spouse for purposes of the
SERP.

2.54     Termination of Employment means the ceasing of the Participant’s
Employment or reduction in employment or other provision of services for any
reason whatsoever, whether voluntarily or involuntarily, including by reason of
Normal Retirement or Early Retirement, that qualifies as a separation from
service under section 409A of the Code. For this purpose a Participant who is on
a leave of absence that exceeds six (6) months and who does not have statutory
or contractual reemployment rights with respect to such leave, will be deemed to
have incurred a Termination of Employment on the first day of the seventh (7th)
month of such leave. A Participant who transfers employment from an Employer to
an Affiliate, regardless of whether such Affiliate has adopted the SERP as an
Employer, will not incur a Termination of Employment; however, the extent to
which such Participant will continue to accrue age and/or service for employment
with such non-participating Affiliate will be determined by the Senior Vice
President, Human





13

--------------------------------------------------------------------------------

 

 

Resources or Plan Administrator. A Participant who experiences a Qualifying
Termination under the Severance Plan will incur a Termination of Employment
under the SERP, subject to the special provisions regarding Early Retirement Age
under Section 2.20.

2.55     Termination Without Cause means, for purposes of Section 4.9, the
termination of a Participant by the Employer or an Affiliate without Cause or a
voluntary Termination of Employment by the Participant for Good Reason within
two (2) years of a Change of Control.

2.56     Trust means the rabbi trust established with respect to the SERP the
assets of which are to be used for the payment of Retirement Benefits under this
SERP.

2.57     Trustee means the individual or entity appointed as trustee under the
Trust.  After the occurrence of a Change of Control, the Trustee must be
independent of any successor to the Company or any affiliate of such successor. 

2.58     Year means a period of twelve (12) consecutive calendar months.

2.59     Year of Service means each complete year (up to a maximum of twenty
(20)) of continuous service (up to age sixty-five (65)) as an employee of the
Employer beginning with the Date of Employment with the Employer.  The Senior
Vice President, Human Resources or the Plan Administrator may also credit a
Participant who transfers to an Affiliate that is not an Employer with age
and/or service for his period of employment with such entity without the need
for such Affiliate to adopt the SERP as an Employer.  Years of Service will be
deemed to have begun as of the first day of the calendar month of Employment and
to have ceased on the last day of the calendar month of Employment. In the event
a Participant incurs a Termination of Employment and is reemployed by the
Employer, Service completed before such reemployment will be treated as Years of
Service under the SERP to the extent provided in the Company’s Rehire and
Reinstatement Policy or any successor thereto, the provisions of which are
incorporated herein by this reference. Years of Service before an employee’s
Date of Enrollment in the SERP will be credited for benefit accrual purposes on
a pro-rated basis pursuant to Section 2.46.

--------------------------------------------------------------------------------

End of Article II

 



14

--------------------------------------------------------------------------------

 

 

ARTICLE III
ELIGIBILITY AND PARTICIPATION

3.1       Determination of Eligibility. Effective  May 7, 2014 no new Eligible
Employees may become Participants in the SERP.  Each Eligible Employee who
became a Participant in the SERP before May 7, 2014 will continue to participate
in the SERP pursuant to the terms of this document.

3.2       Early Retirement Election. Before May 7, 2014, each Eligible Employee
was required to elect during the Initial Election Period to commence the
distribution of his Retirement Benefits on the first day of the calendar month
following his Early Retirement as provided pursuant to Section 4.2. In making
this election the Participant was required to specify the Early Retirement Age
that will apply to him under the SERP (i.e., age fifty-five (55) and ten (10)
Years of Service or age sixty-two (62)). If the Eligible Employee failed to make
this election during the Initial Election Period, he will be deemed to have
affirmatively elected to commence the distribution of his Retirement Benefits on
the first day of the calendar month following the date of his Retirement on or
after attaining age sixty-two (62). Once made (or deemed made), this election
cannot be revoked; however, the Participant may elect to defer payment of his
Retirement Benefits pursuant to Section 4.5. Payment of such Early Retirement
Benefit will be subject to the six (6) month restriction applicable to Key
Employees, described in Section 5.1 of this SERP.

3.3       Loss of Eligibility Status. A Participant under this SERP who incurs a
Termination of Employment, who ceases to be an Eligible Employee, or whose
participation is terminated by the Senior Vice President, Human Resources or the
Plan Administrator will continue as an inactive Participant under this SERP
until the Participant has received the complete payment of his Retirement
Benefits under this SERP.  The Senior Vice President, Human Resources and the
Plan Administrator have the authority to determine if and when earnings paid by
an Affiliate who has not adopted the SERP as an Employer will be treated as
Earnings for purposes of calculating Final Average Earnings under the SERP.
 Likewise, the Senior Vice President, Human Resources and the Plan Administrator
have the authority to determine if age and service earned while working for an
Affiliate who has not adopted the SERP as an Employer will be counted under this
SERP as provided in Section 2.54.

3.4       Initial ERA Participation. A Participant who participated in the ERA
before becoming a Participant in the SERP will be given credit for his Years of
Service while a participant in the ERA for purposes of determining the amount of
his Retirement Benefit under this SERP, but such Retirement Benefit will be
reduced on an Actuarial Basis by his benefit under the ERA. The Participant’s
benefit under the ERA will be paid pursuant to the terms of the ERA and his
Retirement Benefit under this SERP, if any, will be paid pursuant to the terms
hereof.

3.5       Subsequent ERA Participation. A Participant’s participation in this
SERP will be frozen upon being named to the ERA. The Participant’s Retirement
Benefit under the SERP accrued as of the date his participation was frozen will
commence pursuant to the terms hereof. Distribution of the Participant’s ERA
benefit will be made pursuant to the terms of the ERA. In the event such
Participant subsequently resumes participation in the SERP, subject to the
provisions of Section 3.1, he will be given credit for his Years of Service
while a participant in the ERA for purposes of determining the amount of his





15

--------------------------------------------------------------------------------

 

 

Retirement Benefit under this SERP, but such Retirement Benefit will be reduced
on an Actuarial Equivalent basis by his benefit under the ERA.

3.6       Initial AMI SERP Participation. A Participant who participated in the
AMI SERP before becoming a Participant in the SERP will be entitled to a benefit
under this SERP, if any, equal to the amount of his accrued benefit (as
determined using the Actuarial Equivalent factors set forth in Section 2.1 of
this SERP) less his prior accrued benefit under the AMI SERP (as determined
using the actuarial equivalent factors set forth in the AMI SERP). The
Participant’s accrued benefit under the AMI SERP will be paid pursuant to the
terms of the AMI SERP and his benefit under this SERP, if any, will be paid
pursuant to the terms hereof.

--------------------------------------------------------------------------------

End of Article III

 



16

--------------------------------------------------------------------------------

 

 

ARTICLE IV
RETIREMENT BENEFITS

4.1       Normal Retirement Benefit.

(a)       Calculation of Normal Retirement Benefit. Upon a Participant’s Normal
Retirement, the Participant will be entitled to receive a monthly Normal
Retirement Benefit for the Participant’s lifetime which is determined in
accordance with the benefit formula set forth below, adjusted by the vesting
percentage in Section 4.3. Payment of such Normal Retirement Benefit will
commence as of the Participant’s Normal Retirement Date, subject to the six (6)
month restriction applicable to Key Employees, described in Section 5.1 of the
SERP. Except as provided below, the amount of such monthly Normal Retirement
Benefit will be determined by using the following formula:

X = [Al x [B1 + [B2 x C]] x [2.7% - D] x E] + [A2 x [B1 +[B2 x C] x 2.7% x E]

X = Normal Retirement Benefit

Al = Final Average Earnings (From Base Salary)

A2 = Final Average Earnings (From Bonus)

B1 = Years of Service After Date of Enrollment

B2 = Years of Service Prior to Date of Enrollment

C = Prior Service Credit Percentage

D = Retirement Benefit Plans Adjustment Factor

E = Vesting Percentage

Note: B1 and B2 Years of Service combined cannot exceed twenty (20) years.

To the extent that a Participant incurred a Termination of Employment before the
Effective Date, such Participant’s Normal Retirement Benefit, Early Retirement
Benefit, Disability Retirement Benefit or Deferred Vested Retirement Benefit, as
applicable, will be determined under the benefit formula as in effect at the
time the Participant’s Termination of Employment. However, the remaining
provisions of this SERP, including but not limited to, the distribution
provisions of Article IV and the claims procedures set forth in Section 7.6,
will apply to such Participant.

(b)       Death After Commencement of Normal Retirement Benefits. If a
Participant who is receiving a Normal Retirement Benefit dies, his Surviving
Spouse or Eligible Children will be entitled to receive (in accordance with
Sections 4.6 and 4.7) a benefit equal to fifty percent (50%) of the
Participant’s Normal Retirement Benefit.

(c)       Death After Normal Retirement Age But Before Normal Retirement. If a
Participant who is eligible for Normal Retirement dies while an employee after
attaining age sixty-five (65), his Surviving Spouse or Eligible Children will be
entitled to receive (in accordance with Sections 4.6 and 4.7) the installments
of the Normal Retirement Benefit which would have been payable to the Surviving
Spouse or Eligible Children in accordance with Section 4.1(b) as if the
Participant had retired from the Employer on the day before he died.
Distribution of such



17

--------------------------------------------------------------------------------

 

 

benefits will not be subject to the six (6) month restriction applicable to Key
Employees.

4.2       Early Retirement Benefit.

(a)       Calculation of Early Retirement Benefit.  Upon a Participant’s Early
Retirement, the Participant will be entitled to receive a monthly Early
Retirement Benefit for the Participant’s lifetime commencing on the
Participant’s Normal Retirement Date, calculated in accordance with Section 4.1
and Section 4.3 with the following adjustments:

(i)       Only the Participant’s actual Years of Service, adjusted appropriately
for the Prior Service Credit Percentage, as of the date of Early Retirement will
be used.

(ii)       For purposes of determining Final Average Earnings, only the
Participant’s Earnings as of the date of Early Retirement will be used.

(iii)       To arrive at the payments to commence at Normal Retirement, the
amount calculated under Section 4.2(a)(i) and Section 4.2(a)(ii) will be reduced
by 0.25% for each month Early Retirement occurs before age sixty-two (62).

(b)       Early Payment of Benefits. A Participant may elect during the Initial
Election Period to receive a distribution of his Early Retirement Benefit on the
first day of the calendar month following the date of his Early Retirement
rather than on his Normal Retirement Date as specified in Section 4.2(a).
Payment of such Early Retirement Benefit will be subject to the six (6) month
restriction applicable to Key Employees, described in Section 5.1 of the SERP. A
Participant who makes this election, will have the amount calculated under
Section 4.2(a) further reduced by 0.25% for each month that the date of
commencement of payment precedes the date on which the Participant will attain
age sixty-two (62).

(c)       Death After Early Retirement Benefits Commence. If a Participant dies
after commencement of the payment of his Early Retirement Benefit, his Surviving
Spouse or Eligible Children will be entitled to receive (in accordance with
Sections 4.6 and 4.7) a benefit equal to fifty percent (50%) of the
Participant’s Early Retirement Benefit.

(d)       Death After Early Retirement But Before Benefit Commencement. If a
Participant dies after his Early Retirement but before benefits have commenced
his Surviving Spouse or Eligible Children will be entitled to receive (in
accordance with Sections 4.6 and 4.7) a benefit equal to fifty percent (50%) of
the benefit that would have been payable on the date of the Participant’s death
had he elected to have benefits commence on that date. Distribution of such
benefits will not be subject to the six (6) month restriction applicable to Key
Employees.

(e)       Death of Employee After Attainment of Early Retirement Age but Before
Early Retirement. If a Participant dies after attaining Early Retirement Age but
before taking Early Retirement, his Surviving Spouse or Eligible Children will
be



18

--------------------------------------------------------------------------------

 

 

entitled to receive (in accordance with Sections 4.6 and 4.7) a benefit equal to
fifty percent (50%) of the Participant’s Early Retirement Benefit determined as
if the Participant had retired on the day before his death with payments
commencing on the first of the month following the Participant’s death. The
benefits payable to a Surviving Spouse or Eligible Children under this Section
4.2(e) will be no less than the benefits payable to a Surviving Spouse or
Eligible Children under Section 4.4 (regarding the Deferred Vested Retirement
Benefit) as if the Participant had died immediately before age fifty-five (55).

4.3       Vesting of Retirement Benefit. A Participant’s interest in his
Retirement Benefit will, subject to Section 9.4 (regarding Conditions
Precedent), vest in accordance with the following schedule:

Years of Service

Vesting Percentage

Less than 5

0

5 but less than 6

25

6 but less than 7

30

7 but less than 8

35

8 but less than 9

40

9 but less than 10

45

10 but less than 11

50

11 but less than 12

55

12 but less than 13

60

13 but less than 14

65

14 but less than 15

70

15 but less than 16

75

16 but less than 17

80

17 but less than 18

85

18 but less than 19

90

19 but less than 20

95

20 or more

100

 

Notwithstanding the foregoing, a Participant who is at least sixty (60)years old
and who has completed at least five (5) Years of Service will be fully vested,
subject to Section 9.4 (regarding Conditions Precedent), in his Retirement
Benefit. Except as required otherwise by applicable law, no Years of Service
will be credited for Service after age sixty-five (65) or for more than twenty
(20) years.

4.4       Deferred Vested Retirement Benefit. Upon any Termination of Employment
of the Participant before Normal Retirement or Early Retirement for reasons
other than death or Disability, such Participant will be entitled to a Deferred
Vested Retirement Benefit,





19

--------------------------------------------------------------------------------

 

 

commencing on the Participant’s Normal Retirement Date, calculated under Section
4.1 and 4.3 but with the following adjustments:

(a)       Calculation of Years of Service. Only the Participant’s actual Years
of Service, adjusted appropriately for the Prior Service Credit Percentage, as
of the date of his Termination of Employment will be used.

(b)       Calculation of Earnings. For purposes of determining Final Average
Earnings, as used in Section 4.1, only the Participant’s Earnings before the
date of his Termination of Employment will be used.

(c)       Early Termination Reduction.  Subject to the maximum reduction under
Section 4.4(g), to arrive at the payments to commence at the Participant’s
Normal Retirement Date, the amount calculated under Section 4.1(a) will be
reduced by 0.25% for each month the Participant’s Termination of Employment
occurs before age sixty-two (62).

(d)       Death After Commencement of Payments. If a Participant dies after
commencement of the payment of his Deferred Vested Retirement Benefit under this
Section 4.4, his Surviving Spouse or Eligible Children will be entitled at
Participant’s death to receive (in accordance with Sections 4.6 and 4.7) a
benefit equal to fifty percent (50%) of the Participant’s Deferred Vested
Retirement Benefit.

(e)       Death after Termination of Employment. If a Participant, who has a
vested interest under Section 4.3, dies after Termination of Employment but at
death is not receiving any Deferred Vested Retirement Benefits under this SERP
and was not eligible for an Early Retirement Benefit pursuant to Section 4.2,
his Surviving Spouse or Eligible Children will be entitled to receive (in
accordance with Sections 4.6 and 4.7) commencing on the date that would have
been the Participant’s Normal Retirement Date, a benefit equal to fifty percent
(50%) of the Deferred Vested Retirement Benefit which would have been payable to
the Participant at his Normal Retirement Date.

(f)       Death While an Employee. If a Participant, who has a vested interest
under Section 4.3, dies while still actively employed by the Employer or, to the
extent provided by the Senior Vice President, Human Resources or Plan
Administrator, an Affiliate, before he was eligible for Early Retirement, his
Surviving Spouse or Eligible Children will be entitled at the Participant’s
death to receive a benefit equal to fifty percent (50%) of the Participant’s
Retirement Benefit (in accordance with Sections 4.6 and 4.7) calculated as if
the Participant was age fifty-five (55) and eligible for Early Retirement on the
day before the Participant’s death; provided, however, that the combined
reductions for Early Retirement and early payment will not exceed twenty-one
percent (21%) of the amount calculated under Sections 4.2(a)(i) and (ii).
Distribution of such benefits will not be subject to the six (6) month
restriction applicable to Key Employees.

(g)       Early Termination Reduction Limit. To arrive at the amount of the
Deferred Vested Retirement Benefit payments to commence at the Participant’s
Normal Retirement Date, the Early Termination reduction calculated under Section
4.4(c) (and indirectly under Section 4.4(d), and Section 4.4(e)) will be limited
to the



20

--------------------------------------------------------------------------------

 

 

maximum percentage reduction for Early Retirement at age fifty-five (55) (i.e.,
twenty-one percent (21%)).

4.5       Deferral of Distributions. A Participant may elect to defer payment of
his Normal Retirement Benefit payable pursuant to Section 4.1, his Early
Retirement Benefit payable pursuant to Section 4.2 or his Deferred Vested
Retirement Benefit payable pursuant to Section 4.4 for a period of at least five
(5) years by making an election to defer such distribution at least twelve (12)
months before the date that the Normal Retirement Benefit, Early Retirement
Benefit or Deferred Vested Retirement Benefit would otherwise be paid (i.e., at
least twelve (12) months before a Termination of Employment). In the event that
the Participant becomes entitled to a distribution pursuant to Section 4.1,
Section 4.2 or Section 4.4 during this twelve (12) month period, the deferral
election will be of no effect and payment of the Participant’s benefits will
commence at the time specified in Section 4.1, Section 4.2 or Section 4.4, as
applicable. A Participant who becomes entitled to distribution of a Disability
Retirement Benefit pursuant to Section 4.9 may not elect to defer payment of
such distribution pursuant to this Section 4.5 and any deferral election made by
such Participant will be null and of no effect.

4.6       Duration of Benefit Payment.

(a)       Participant Benefit Payments. The Normal Retirement Benefit, Early
Retirement Benefit, Disability Retirement Benefit or Deferred Vested Retirement
Benefit under the SERP will be payable to the Participant in the form of a
monthly benefit payable for life.

(b)       Surviving Spouse Benefit Payments. The benefit payable to a Surviving
Spouse under the SERP will be paid in the form of a monthly benefit payable for
life; provided, that all benefits payable to the Surviving Spouse are subject to
actuarial reduction based on the factors in Section 2.1 if the Surviving Spouse
is more than three (3) years younger than the Participant.

(c)       Eligible Children Benefit Payments. The benefit payable to a
Participant’s Eligible Children under the SERP will be paid in the form of a
monthly benefit payable until each such child reaches age twenty-one (21).

4.7       Recipients of Benefit Payments.

(a)       Death without Surviving Spouse. If a Participant dies without a
Surviving Spouse but is survived by any Eligible Children, then the
Participant’s Retirement Benefit will be paid to his Eligible Children. The
total monthly benefit payable will be equal to the monthly benefit that a
Surviving Spouse would have received without actuarial reduction. This benefit
will be paid in equal shares to all Eligible Children until the youngest of the
Eligible Children attains age twenty-one (21). When any of the Eligible Children
reaches twenty-one (21), his share of the total monthly benefit will be
reallocated equally to the remaining Eligible Children.

(b)       Death of Surviving Spouse. If the Surviving Spouse dies after the
death of the Participant but is survived by Eligible Children then the total
monthly benefit previously paid to the Surviving Spouse will be paid in equal
shares to all Eligible Children until the youngest of the Eligible Children
attains age twenty-one (21).



21

--------------------------------------------------------------------------------

 

 

When any of the Eligible Children reaches twenty-one (21), his share of the
total monthly benefit will be reallocated equally to the remaining Eligible
Children.

(c)       Death Without Surviving Spouse or Eligible Children. If the
Participant dies without a Surviving Spouse or Eligible Children, no additional
benefits will be paid under this SERP with respect to that Participant.

4.8       Disability.

(a)       Disability Retirement Benefit. Any Participant who incurs a Disability
will upon reaching Normal Retirement Age be paid, as a Disability Retirement
Benefit, the Normal Retirement Benefit in accordance with Section 4.1 based on
his vested interest as determined under Section 4.3 and Section 4.8(b). Payment
of the Disability Retirement Benefit will begin as of the Participant’s Normal
Retirement Date. A Participant who is entitled to a Disability Retirement
Benefit may not elect to defer payment of such distribution pursuant to Section
4.5. Unless otherwise required under Code Section 409A, amounts payable pursuant
to this Section 4.8(a) will not be subject to the six (6) month restriction
applicable to Key Employees.

(b)       Continued Accrual of Vesting Service. Upon a Participant’s Disability
while an employee of the Employer, or to the extent provided by the Senior Vice
President, Human Resources or the Plan Administrator, an Affiliate, the
Participant will continue to accrue Years of Service for purposes of vesting
under Section 4.3 of this SERP during his Disability until the earliest of his:

(i)       Recovery from Disability;

(ii)       Attainment of Normal Retirement Age; or

(iii)       Death.

(c)       Not Eligible for Early Retirement Benefit. A Participant who is
Disabled will not be entitled to receive an Early Retirement Benefit under this
SERP.

(d)       Calculation of Earnings. For purposes of calculating the amount of the
Disability Retirement Benefit, the Participant’s Final Average Earnings will be
determined using his Earnings up to the date of Disability.

(e)       Death Before Attainment of Early Retirement Age. If a Participant, who
has a vested interest as determined under this Section 4.8 and Section 4.3, dies
while on Disability before he attained Early Retirement Age, his Surviving
Spouse or Eligible Children will be entitled at the Participant’s death to
receive a benefit equal to fifty percent (50%) of the Participant’s Retirement
Benefit (in accordance with Sections 4.6 and 4.7) calculated under Section 4.2
as if the Participant was age fifty-five (55) and eligible for Early Retirement
on the day before the Participant’s death; provided, however, that the combined
reductions for Early Retirement and early payment will not exceed twenty-one
percent (21%) of the amount calculated under Sections 4.2(a)(i) and (ii).
Distribution of such benefits will not be subject to the six (6) month
restriction applicable to Key Employees.



22

--------------------------------------------------------------------------------

 

 

(f)       Death After Attainment of Early Retirement Age. If a Participant dies
after attaining Early Retirement Age while on Disability, his Surviving Spouse
or Eligible Children will be entitled to receive (in accordance with Sections
4.6 and 4.7) a benefit equal to fifty percent (50%) of the Participant’s Early
Retirement Benefit determined as if the Participant had retired on the day
before his death with payments commencing on the first of the month following
the Participant’s death. The benefits payable to a Surviving Spouse or Eligible
Children under this Section 4.8(f) will be no less than the benefits payable to
a Surviving Spouse or Eligible Children under Section 4.4 (regarding the
Deferred Vested Retirement Benefit) as if the Participant had died immediately
prior to age fifty-five (55).  Distribution of such benefits will not be subject
to the six (6) month restriction applicable to Key Employees.

(g)       Death after Commencement of Payments. If a Participant dies after his
commencement of Disability Retirement Benefits under this Section 4.8, his
Surviving Spouse or Eligible Children will be entitled at the Participant’s
death to receive (in accordance with Sections 4.6 and 4.7) a benefit equal to
fifty percent (50%) of the Participant’s Disability Retirement Benefit.

4.9       Change of Control.

(a)       Calculation of Benefits.

(i)       Post-April 1994 Employees. In the event of a Change of Control while
this SERP remains in effect, each Participant will be fully vested in his
Retirement Benefit, without regard to the Participant’s Years of Service and the
amount of such benefit will be calculated by granting the Participant Prior
Service Credit under Sections 4.1, 4.2 and 4.4 for all Years of Service prior to
his Date of Enrollment, plus, for Eligible Employees who become Participants
before August 3, 2011, crediting of additional Years of Service at the end of
the Severance Period and crediting of age during the Severance Period as
determined under Section 3.1(h) of the ESP. Moreover, the Retirement Benefit
Plans Adjustment Factor will be adjusted as set forth in Section 2.49.  In
addition, with respect to a Participant who (A) is an active employee, (B) has
not yet begun to receive benefit payments under the SERP, and (C) incurs a
Termination without Cause within two (2) years following a Change of Control,
the provisions of Section 9.4(b) (Regarding Conditions Precedent) will not
apply.

(ii)       Employees as of April 1, 1994. With respect to a Participant who is
an employee actively at work on April 1, 1994, with the corporate office or a
division of the Employer which has not been declared to be a discontinued
operation, who has not yet begun to receive benefit payments under the SERP and
who incurs a Termination without Cause within two (2) years following a Change
of Control, the provisions of Section 4.9(a)(i) above will not apply and instead
a Participant’s Retirement Benefit under this SERP will be determined by:

(A)       granting the Participant full Prior Service Credit under Sections 4.1,
4.2 and 4.4 for all Years of Service prior to his Date of



23

--------------------------------------------------------------------------------

 

 

Enrollment; plus, for Eligible Employees who become Participants before August
3, 2011, crediting of additional Years of Service at the end of the Severance
Period and crediting of age during the Severance Period as determined under
Section 3.1(h) of the ESP.

(B)       with respect to a covered Participant who incurs a Termination without
Cause within two (2) years following a Change of Control, crediting the
Participant with three (3) additional Years of Service (with total Years of
Service not to exceed twenty (20) years), which will be in lieu of any
additional Years of Service and age provided under Section 3.1 of the ESP;

(C)       The benefit formula in Section 4.1(a) will be applied by defining A1
as "the greater of current monthly Earnings (from Base Salary) or Final Average
Earnings (from Base Salary)," and A2 as "the greater of current monthly Earnings
(from Bonus) or Final Average Earnings (from Bonus)";

(D)       The Retirement Benefits Plan Adjustment Factor will be adjusted as set
forth in Section 2.49;

(E)       The provisions of Section 9.4(b) (regarding Conditions Precedent) will
not apply; and

(F)       Further, the Participant will be fully vested in such Retirement
Benefit without regard to his Years of Service.

(b)       Payment of Benefits.  Upon the Participant's Termination of Employment
within two (2) years following the occurrence of a Change of Control (except on
account of a liquidation or dissolution of the Company), the Participant will
begin to receive such Retirement Benefit (notwithstanding the payout timing
rules in Sections 2.21, 3.2, 4.2(a), 4.2(b), and 4.4) commencing on the first
day of the calendar month following the date of such Termination of Employment
without reduction by virtue of Sections 4.2(a), 4.2(b) or 4.4(c), taking into
account the  crediting of the additional severance period under ESP Section
3.1(h) and SERP Section 4.9(a).  In the event that the Participant does not
incur a Termination of Employment within such two (2) year period or in the
event of a Change of Control on account of the liquidation or dissolution of the
Company, the Participant will begin to receive the Retirement Benefit described
in Section 4.9(a) as of his Normal Retirement Date or Early Retirement Date, as
the case may be, with no reduction by virtue of Section 4.2(a), Section 4.2(b)
or Section 4.4(c), subject to the six (6) month restriction applicable to Key
Employees described in Section 5.1.    

4.10     Golden Parachute Limitation. The calculation and administration of any
liability that may arise out of the "golden parachute" provisions of sections
280G and 4999 of the Code will be addressed as set forth in the Executive
Severance Plan.

4.11     Executive Severance Plan. A Participant who is entitled to receive
benefits under this SERP following a Termination of Employment, will to the
extent applicable have such benefits calculated under the provisions of this
SERP and Section 3.1(h) of the ESP.  In





24

--------------------------------------------------------------------------------

 

 

the event of any direct conflict between the terms of this SERP and the ESP with
respect to the calculation of benefits, the ESP will control.

--------------------------------------------------------------------------------

End of Article IV



25

--------------------------------------------------------------------------------

 

 

ARTICLE V
PAYMENT

5.1       Commencement of Payments. Benefit payments under this SERP generally
will begin on the Participant’s Normal Retirement Date; provided, that in the
case of a benefit payable on account of Early Retirement, a Termination of
Employment within two (2) years following a Change of Control or death, benefit
payments will begin not later than the first day of the calendar month following
the occurrence of the event which entitles the Participant (or a Surviving
Spouse or Eligible Children) to benefits under this SERP. Benefit payments under
this SERP that are payable to a Key Employee on account of a Termination of
Employment will be delayed for a period of six (6) months following such
Participant’s Termination of Employment. On the day following the expiration of
such six (6) month period, the Participant will receive a catch-up payment equal
to the amount of benefits that would have been paid during such six (6) month
period but for the provisions of this Section 5.1 and the remainder of such
payments will be paid according to the terms of the SERP.

5.2       Withholding; Unemployment Taxes. Any taxes required to be withheld
from a Participant’s benefit by the Federal or any state or local government
will be withheld from payments under this SERP to the extent required by the law
in effect at the time payments are made.

5.3       Recipients of Payments. All Retirement Benefit payments to be made by
the Employer under the SERP will be made to the Participant during his lifetime.
All subsequent payments under the SERP will be made by the SERP to the
Participant’s Surviving Spouse or Eligible Children.

5.4       No Other Benefits. No other benefits will be payable under this SERP
to the Participant or his Surviving Spouse or Eligible Children by reason of the
Participant’s Termination of Employment or otherwise, except as specifically
provided herein.

5.5       No Lump Sum Form of Payment. Except with respect to permitted SERP
terminations under Section 8.3, no lump sum form of payment will be payable from
the SERP with respect to any Participant regardless of when such Participant
incurs a Termination of Employment.

--------------------------------------------------------------------------------

End of Article V



26

--------------------------------------------------------------------------------

 

 

ARTICLE VI
PAYMENT LIMITATIONS

6.1       Spousal Claims. 

(a)       An Alternate Payee may be awarded all or a portion of the
Participant’s Retirement Benefits pursuant to the terms of a DRO, in which case
such benefits will be payable to the Alternate Payee at the same time and in the
same form of payment as the Participant’s.

(b)       The Alternate Payee will be responsible for payment of any federal,
state and local taxes.

(c)       The Plan Administrator has sole and absolute discretion to determine
whether a judgment, decree or order is a DRO, to determine whether a DRO will be
accepted for purposes of this Section 6.1 and to make interpretations under this
Section 6.1, including determining who is to receive benefits, all calculations
of benefits and determinations of the form of such benefits, and the amount of
taxes to be withheld. The decisions of the Plan Administrator will be binding on
all parties with an interest.

(d)       Any benefits payable to an Alternate Payee pursuant to the terms of a
DRO will be subject to all provisions and restrictions of the SERP and any
dispute regarding such benefits will be resolved pursuant to the SERP claims
procedure in Article VII.

6.2       Legal Disability. If a person entitled to any payment under this SERP
will, in the sole judgment of the Plan Administrator, be under a legal
disability, or otherwise will be unable to apply such payment to his own
interest and advantage, the Plan Administrator, in the exercise of its
discretion, may direct the Company or payor of the benefit to make any such
payment in any one or more of the following ways:

(a)       Directly to such person;

(b)       To his legal guardian or conservator; or

(c)       To his spouse or to any person charged with the duty of his support,
to be expended for his benefit and/or that of his dependents.

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator will reverse its
decision due to changed circumstances.

6.3       Assignment. Except as provided in Section 6.1, no Participant,
Surviving Spouse or Eligible Child will have any right to assign, pledge,
transfer, convey, hypothecate, anticipate or in any way create a lien on any
amounts payable hereunder. No amounts payable hereunder will be subject to
assignment or transfer or otherwise be alienable, either by voluntary or
involuntary act, or by operation of law, or subject to attachment, execution,
garnishment, sequestration or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants or
their





27

--------------------------------------------------------------------------------

 

 

Surviving Spouses or Eligible Children. The Company may assign all or a portion
of this SERP to any Affiliate which employs any Participant.

--------------------------------------------------------------------------------

End of Article VI



28

--------------------------------------------------------------------------------

 

 

ARTICLE VII
ADMINISTRATION OF THE PLAN

7.1       The RPAC. The overall administration of the SERP will be the
responsibility of the RPAC.

7.2       Powers of the RPAC. The RPAC will have the sole and absolute
discretion regarding the exercise of its powers and duties under this SERP. In
order to effectuate the purposes of the SERP, the RPAC will have the following
powers and duties:

(a)       To appoint the Plan Administrator;

(b)       To review and render decisions respecting a denial of a claim for
benefits under the SERP;

(c)       To construe the SERP and to make equitable adjustments for any
mistakes or errors made in the administration of the SERP;

(d)       To carry out the duties expressly reserved to it under the SERP; and

(e)       To determine and resolve, in its sole and absolute discretion, all
questions relating to the administration of the SERP and the Trust (i) when
differences of opinion arise between the Company, an Affiliate, the Plan
Administrator, the Trustee, a Participant, or any of them, and (ii) whenever it
is deemed advisable to determine such questions in order to promote the uniform
and nondiscriminatory administration of the SERP for the greatest benefit of all
parties concerned.

The foregoing list of express powers is not intended to be either complete or
conclusive, and the RPAC will, in addition, have such powers as it may
reasonably determine to be necessary or appropriate in the performance of its
powers and duties under the SERP.

7.3       Appointment of Plan Administrator. The RPAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the SERP
on a daily basis. The RPAC may remove the Plan Administrator with or without
cause at any time. The Plan Administrator may resign upon written notice to the
RPAC.

7.4       Duties of Plan Administrator. The Plan Administrator will have sole
and absolute discretion regarding the exercise of its powers and duties under
this SERP. The Plan Administrator will have the following powers and duties:

(a)       To direct the administration of the SERP in accordance with the
provisions herein set forth;

(b)       To adopt rules of procedure and regulations necessary for the
administration of the SERP, provided such rules are not inconsistent with the
terms of the SERP;

(c)       To determine all questions with regard to rights of Participants under
the SERP including, but not limited to, questions involving who is an Eligible
Employee and the amount of a Participant’s benefits;



29

--------------------------------------------------------------------------------

 

 

(d)       To enforce the terms of the SERP and any rules and regulations adopted
by the RPAC;

(e)       To review and render decisions respecting a claim for a benefit under
the SERP;

(f)       To furnish the Employer with information required for tax or other
purposes;

(g)       To engage the service of counsel (who may, if appropriate, be counsel
for the Employer), actuaries, and agents whom it may deem advisable to assist it
with the performance of its duties;

(h)       To prescribe procedures to be followed by distributees in obtaining
benefits;

(i)       To receive from the Employer and from Participants such information as
is necessary for the proper administration of the SERP;

(j)       To create and maintain such records and forms as are required for the
efficient administration of the SERP;

(k)       To make all determinations and computations concerning the benefits to
which any Participant is entitled under the SERP;

(l)       To give the Trustee specific directions in writing with respect to:

(i)       the making of distribution payments, giving the names of the payees,
the amounts to be paid and the time or times when payments will be made; and

(ii)       the making of any other payments which the Trustee is not by the
terms of the trust agreement authorized to make without a direction in writing
by the Plan Administrator or the Company;

(m)       To comply with all applicable lawful reporting and disclosure
requirements of ERISA;

(n)       To comply (or transfer responsibility for compliance to the Trustee)
with all applicable federal income tax withholding requirements for benefit
distributions; and

(o)       To construe the SERP, in its sole and absolute discretion, and make
equitable adjustments for any mistakes and errors made in the administration of
the SERP.

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the SERP.

7.5       Indemnification of the RPAC and Plan Administrator. To the extent not
covered by insurance, or if there is a failure to provide full insurance
coverage for any reason, and to the extent permissible under corporate by-laws
and other applicable laws and regulations, the Company agrees to hold harmless
and indemnify the RPAC and Plan





30

--------------------------------------------------------------------------------

 

 

Administrator against any and all claims and causes of action by or on behalf of
any and all parties whomsoever, and all losses therefrom, including, without
limitation, costs of defense and reasonable attorneys’ fees, based upon or
arising out of any act or omission relating to or in connection with the SERP
other than losses resulting from the RPAC’s, or any such person’s fraud or
willful misconduct.

7.6       Claims for Benefits.

(a)       Initial Claim. In the event that an Employee, Eligible Employee,
Participant, Surviving Spouse, or Eligible Child claims to be eligible for
benefits, or claims any rights under this SERP, such claimant must complete and
submit such claim forms and supporting documentation as will be required by the
Plan Administrator, in its sole and absolute discretion. Likewise, any
Participant, Surviving Spouse, or Eligible Child who feels unfairly treated as a
result of the administration of the SERP must file a written claim, setting
forth the basis of the claim, with the Plan Administrator. In connection with
the determination of a claim, or in connection with review of a denied claim,
the claimant may use representation and may examine this SERP, and any other
pertinent documents generally available to Participants that are specifically
related to the claim.

Different claims procedures apply to claims for benefits on account of
Disability, referred to as "Disability claims," and all other claims for
benefits, referred to as "non-Disability claims."

(b)       Non-Disability Claims.

(i)       Initial Decision. If a claimant files a non-Disability claim, written
notice of the disposition of such claim will be furnished to the claimant within
ninety (90) days after the claim is filed with the Plan Administrator. Such
notice will refer, if appropriate, to pertinent provisions of this SERP, will
set forth in writing the reasons for denial of the claim if a claim is denied
(including references to any pertinent provisions of this SERP) and, where
appropriate, will describe any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary. If the claim is denied, in whole or in part, the
claimant will also be notified of the SERP’s claim review procedure and the time
limits applicable to such procedure, including the claimant’s right to
arbitration following an adverse benefit determination on review as provided
below. All benefits provided in this SERP as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

(ii)       Request for Review. Within ninety (90) days after receiving written
notice of the Plan Administrator’s disposition of the claim, the claimant may
file with the RPAC a written request for review of his claim. In connection with
the request for review, the claimant will be entitled to be represented by
counsel and will be given, upon request and free of charge, reasonable access to
all pertinent documents for the preparation of his claim. If the claimant does
not file a written request for review within ninety (90) days after receiving
written notice of the Plan Administrator’s disposition of the claim, the
claimant will be deemed to have accepted the



31

--------------------------------------------------------------------------------

 

 

Plan Administrator’s written disposition, unless the claimant was physically or
mentally incapacitated so as to be unable to request review within the ninety
(90) day period.

(iii)       Decision on Review. After receipt by the RPAC of a written
application for review of his claim, the RPAC will review the claim taking into
account all comments, documents, records and other information submitted by the
claimant regarding the claim without regard to whether such information was
considered in the initial benefit determination. The RPAC will notify the
claimant of its decision by delivery or by certified or registered mail to his
last known address. A decision on review of the claim will be made by the RPAC
at its next meeting following receipt of the written request for review. If no
meeting of the RPAC is scheduled within forty-five (45) days of receipt of the
written request for review, then the RPAC will hold a special meeting to review
such written request for review within such forty-five (45) day period. If
special circumstances require an extension of the forty-five (45) day period,
the RPAC will so notify the claimant and a decision will be rendered within
ninety (90) days of receipt of the request for review. In any event, if a claim
is not determined by the RPAC within ninety (90) days of receipt of written
submission for review, it will be deemed to be denied.

The decision of the RPAC will be provided to the claimant as soon as possible
but no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant SERP provisions on which the decision
was based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal. The decision of the RPAC will be final and conclusive.

(c)       Disability Claims.

(i)       Initial Decision. If a claimant files a Disability claim, written
notice of the disposition of such claim will be furnished to the claimant within
forty-five (45) days after the claim is filed with the Plan Administrator. This
period may be extended by the Plan Administrator for up to thirty (30) days
provided that the Plan Administrator determines that such an extension is
necessary due to matters beyond its control and the claimant is notified before
the expiration of the initial forty-five (45) day period of the circumstances
requiring the extension of time and the date by which the Plan Administrator
expects to render a decision. If, before the first thirty (30) day extension
period, the Plan Administrator determines that, due to matters beyond its
control, a decision cannot be made within that extension period, the period for
making the determination may be extended for up to an additional thirty (30)
days provided that the claimant is notified before the expiration of the first
thirty (30) day extension period of the circumstances requiring the extension
and the date as of which the



32

--------------------------------------------------------------------------------

 

 

Plan Administrator expects to issue a decision. In the case of any extension,
the notice of extension will specifically explain the standards on which
entitlement to a benefit on account of Disability is based, the unresolved
issues that prevent a decision on the claim, and the additional information
needed to resolve those issues and the claimant will be given at least
forty-five (45) days within which to provide the specified information.

Written notice of the disposition of the claim will refer, if appropriate, to
pertinent provisions of this SERP, will set forth in writing the reasons for
denial of the claim if a claim is denied (including references to any pertinent
provisions of this SERP), the protocol relied upon in denying the claim or a
statement that such protocol is available on request and, where appropriate,
will describe any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary. If the claim is denied, in whole or in part, the claimant will also
be notified of the SERP’s claim review procedure and the time limits applicable
to such procedure, including the claimant’s right to arbitration following an
adverse benefit determination on review as provided below.

(ii)       Request for Review. Within one hundred and eighty (180) days after
receiving written notice of the Plan Administrator’s denial of the claim, the
claimant may file with the RPAC a written request for review of his claim. In
connection with the request for review, the claimant will be entitled to be
represented by counsel and will be given, upon request and free of charge,
reasonable access to all pertinent documents for the preparation of his claim.
If the claimant does not file a written request for review within this one
hundred and eighty (180) day period, the claimant will be deemed to have
accepted the Plan Administrator’s written disposition, unless the claimant was
physically or mentally incapacitated so as to be unable to request review within
the one hundred and eighty (180) day period.

If the benefit denial is based in whole or in part on a medical judgment, the
claimant will be entitled to a review by the RPAC based on the RPAC’s
consultation with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment whereby
such professional is neither an individual who was consulted in connection with
the benefit denial that is the subject of the request for review nor the
subordinate of any such individual. The claimant will also be provided with the
identity of any medical or vocational experts whose advice was obtained on
behalf of the SERP in connection with the benefit denial, without regard to
whether the advice was relied upon in making the initial benefit determination.

The RPAC’s review will take into account all comments, documents, records and
other information submitted by the claimant relating to the claim without regard
to whether such information was submitted or considered in the initial benefit
determination. In addition, the RPAC’s review will not give deference to the
initial adverse benefit determination.





33

--------------------------------------------------------------------------------

 

 

If the Plan Administrator is a member of the RPAC, he will not participate in
the RPAC’s review of the request for review

(iii)       Decision on Review. The claimant will be provided with written
notice of the RPAC’s benefit determination on review within a reasonable period
of time; provided, however, that such period will not last more than forty-five
(45) days or ninety (90) days if an extension is required and proper notice is
given to the claimant. In any event, if a claim is not determined by the RPAC
within ninety (90) days of receipt of written submission for review, it will be
deemed to be denied.

The decision of the RPAC will be in writing and will include the specific
reasons for the decision presented in a manner calculated to be understood by
the claimant and will contain references to all relevant SERP provisions on
which the decision was based. Such decision will also advise the claimant that
he may receive upon request, and free of charge, reasonable access to and copies
of all documents, records and other information relevant to his claim and will
inform the claimant of his right to arbitration in the case of an adverse
decision regarding his appeal. In addition, the notice will set forth the
following additional information, to the extent applicable:

(A)       the protocol relied upon in making the adverse decision;

(B)       if the adverse decision is based on a medical necessity or similar
exclusion or limit, either an explanation of the scientific or clinical judgment
for the decision, applying the terms of the SERP to the claimant’s medical
circumstances, or a statement that such explanation will be provided free of
charge upon request; and

(C)       the following statement: You and your SERP may have other voluntary
alternative dispute resolution options, such as mediation. One way to find out
what may be available is to contact your local U.S. Department of Labor Office.

The decision of the RPAC will be final and conclusive.

7.7       Arbitration. In the event the claims review procedure described in
Section 7.6 of the SERP (regarding non-Disability claims) does not result in an
outcome thought by the claimant to be in accordance with the SERP document, he
may appeal to a third party neutral arbitrator. The claimant must appeal to an
arbitrator within sixty (60) days after receiving the RPAC’s denial or deemed
denial of his request for review and before bringing suit in court.  The
arbitration will be conducted pursuant to the American Arbitration Association
("AAA") Rules on Employee Benefit Claims.

The arbitrator will be mutually selected by the claimant and the RPAC from a
list of arbitrators who are experienced in nonqualified deferred compensation
plan benefit matters that is provided by the AAA. If the parties are unable to
agree on the selection of an arbitrator within ten (10) days of receiving the
list from the AAA, the AAA will appoint an arbitrator. The arbitrator’s review
will be limited to interpretation of the SERP document in the context of the
particular facts involved. The claimant, the RPAC and the





34

--------------------------------------------------------------------------------

 

 

Company agree to accept the award of the arbitrator as binding, and all
exercises of power by the arbitrator hereunder will be final, conclusive and
binding on all interested parties, unless found by a court of competent
jurisdiction, in a final judgment that is no longer subject to review or appeal,
to be arbitrary and capricious. The claimant, RPAC and the Company agree that
the venue for the arbitration will be in Dallas, Texas.  The costs of
arbitration will be paid by the Company; the costs of legal representation for
the claimant or witness costs for the claimant will be borne by the claimant;
provided, that, (i) if the claimant prevails in such arbitration, the Company
will reimburse the claimant for his reasonable legal fees and expenses incurred
in bringing the arbitration, and (ii) in all other cases, as part of his award,
the Arbitrator may require the Company to reimburse the claimant for all or a
portion of such amounts.

The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admissions and oral depositions.  The
arbitrator will resolve any discovery disputes by such pre hearing conferences
as may be needed.  The Company, RPAC and claimant agree that the arbitrator will
have the power of subpoena process as provided by law.  Disagreements concerning
the scope of depositions or document production, its reasonableness and
enforcement of discovery requests will be subject to agreement by the Company
and the claimant or will be resolved by the arbitrator.  All discovery requests
will be subject to the proprietary rights and rights of privilege and other
protections granted by applicable law to the Company and the claimant and the
arbitrator will adopt procedures to protect such rights.  With respect to any
dispute, the Company, RPAC and the claimant agree that all discovery activities
will be expressly limited to matters directly relevant to the dispute and the
arbitrator will be required to fully enforce this requirement.

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the SERP, or to change or add to any benefits provided by the SERP, or
to waive or fail to apply any requirements of eligibility for a benefit under
the SERP. Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this SERP. Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the SERP.

7.8       Receipt and Release of Necessary Information. In implementing the
terms of this SERP, the RPAC and Plan Administrator, as applicable, may, without
the consent of or notice to any person, release to or obtain from any other
insuring entity or other organization or person any information, with respect to
any person, which the RPAC or Plan Administrator deems to be necessary for such
purposes. Any person claiming benefits under this SERP will furnish to the RPAC
or Plan Administrator, as applicable, such information as may be necessary to
determine eligibility for and amount of benefit, as a condition of claiming and
receiving such benefit.

7.9       Overpayment and Underpayment of Benefits. The Plan Administrator may
adopt, in its sole and absolute discretion, whatever rules, procedures and
accounting practices are appropriate in providing for the collection of any
overpayment of benefits. If a Participant, Surviving Spouse or Eligible Child
receives an underpayment of benefits, the Plan Administrator will direct that
payment be made as soon as practicable to make up for the underpayment. If an
overpayment is made to a Participant, Surviving Spouse or Eligible Child, for
whatever reason, the Plan Administrator may, in its sole and absolute
discretion, (a) withhold payment of any further benefits under the SERP until
the overpayment has been collected provided that the entire amount of reduction
in any





35

--------------------------------------------------------------------------------

 

 

calendar year does not exceed five thousand dollars ($5,000), and the reduction
is made at the same time and in the same amount as the debt otherwise would have
been due and collected from the Participant or (b) may require repayment of
benefits paid under this SERP without regard to further benefits to which the
Participant, Surviving Spouse or Eligible Child may be entitled.

7.10   Change of Control. Upon a Change of Control and for the following three
(3) years thereafter, if any arbitration arises relating to an event occurring
or a claim made within three (3) years of a Change of Control, (i) the
arbitrator will not decide the claim based on an abuse of discretion principle
or give the previous RPAC decision any special deference, but rather will
determine the claim de novo based on its own independent reading of the SERP;
and (ii) the Company will pay the Participant's reasonable legal and other
related fees and expenses by applying Section 3.1(f) of the ESP (except that if
the Participant is not entitled to severance benefits under the ESP on account
of the Termination of Employment that entitles the Participant to receive
benefits under this SERP, the reference to the "shorter of the Severance Period
or the Reimbursement Period" in the ESP will be changed to the "Reimbursement
Period" only).

--------------------------------------------------------------------------------

End of Article VII



36

--------------------------------------------------------------------------------

 

 

ARTICLE VIII
AMENDMENT AND TERMINATION OF THE PLAN

8.1       Continuation. The Company intends to continue this SERP indefinitely,
but nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in this SERP.

8.2       Amendment of SERP. Except as provided below, the Company, through an
action of the Human Resources Committee, reserves the right in its sole and
absolute discretion to amend this SERP in any respect at any time, except that
upon or during the two (2) year period after any Change of Control of the
Company, (a) SERP benefits cannot be reduced, (b) Articles VII, VIII and Section
9.1(b) of the SERP cannot be changed and (c) no prospective amendment that
adversely affects the rights or obligations of a Participant may be made unless
the affected Participant receives at least one (1) year's advance written notice
of such amendment.

Moreover, no amendment may ever be made that retroactively reduces or diminishes
the rights of a Participant to the benefits described herein that have been
accrued or earned through the date of such amendment, even if a Termination of
Employment has not yet occurred with respect to such Participant.

In addition to the Human Resources Committee, the RPAC has the right to make
non-material amendments to the SERP to comply with changes in the law or to
facilitate SERP administration; provided, however, that each such proposed
nonmaterial amendment must be discussed with the Chairperson of the Human
Resources Committee in order to determine whether such change would constitute a
material amendment to the SERP.

The provisions of this Section 8.2 will not restrict the right of the Company to
terminate this SERP under Section 8.3 below or the termination of an Affiliate’s
participation under Section 8.4 below.

8.3       Termination of SERP. Except upon or during the two (2) year period
after any Change of Control of the Company, the Company, through an action of
the Human Resources Committee, may terminate or suspend this SERP in whole or in
part at any time or may terminate an Agreement with any Participant at any time.
In the event of termination of the SERP or of a Participant’s Agreement, a
Participant will be entitled to only the vested portion of his accrued benefits
under Article IV of the SERP as of the time of the termination of the SERP or
his Agreement. All further vesting and benefit accrual will cease on the date of
SERP or Agreement termination. Benefit payments would be in the amounts
specified and would commence at the time specified in Article IV as appropriate.

Notwithstanding the foregoing, the Human Resources Committee may decide to
terminate and liquidate the SERP under the following circumstances:

(a)       Corporate Dissolution or Bankruptcy. The Human Resources Committee may
terminate and liquidate the SERP within twelve (12) months of a corporate
dissolution taxed under section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the amounts
deferred under the SERP are included in Participants’ gross income in the latest
of the following years (or if earlier, the taxable year in which the amount is
actually or constructively received):



37

--------------------------------------------------------------------------------

 

 

(i)       The calendar year in which the SERP termination and liquidation
occurs.

(ii)       The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.

(iii)       The first calendar year in which the payment is administratively
practicable.

(b)       Change of Control. The Human Resources Committee may terminate and
liquidate the SERP within the thirty (30) days preceding a Change of Control
(except on account of a liquidation or dissolution of the Company) provided that
all plans or arrangements that would be aggregated with the SERP under section
409A of the Code are also terminated and liquidated with respect to each
Participant that experienced the Change of Control event so that under the terms
of the SERP and all such arrangements the Participant is required to receive all
amounts of compensation deferred under such arrangements within twelve (12)
months of the termination of the SERP or arrangement, as applicable. In the case
of a Change of Control event which constitutes a sale of assets, the termination
of the SERP pursuant to this Section 8.3(b) may be made with respect to the
Employer that is primarily liable immediately after the Change of Control
transaction for the payment of benefits under the SERP.

(c)       Termination of SERP.  Except upon or during the two (2) year period
after any Change of Control of the Company, the Human Resources Committee may
terminate and liquidate the SERP provided that (i) the termination and
liquidation does not occur by reason of a downturn of the financial health of
the Company or an Employer, (ii) all plans or arrangements that would be
aggregated with the SERP under section 409A of the Code are also terminated and
liquidated, (iii) no payments in liquidation of the SERP are made within twelve
(12) months of the date of termination of the SERP other than payments that
would be made in the ordinary course operation of the SERP, (iv) all payments
are made within twenty-four (24) months of the date the SERP is terminated and
(v) the Company or the Employer, as applicable depending on whether the SERP is
terminated with respect to such entity, do not adopt a new plan that would be
aggregated with the SERP within three (3) years of the date of the termination
of the SERP.

8.4       Termination of Affiliate’s Participation. An Affiliate may terminate
its participation in the SERP at any time by an action of its governing body and
providing written notice to the Company. Likewise, the Company may terminate an
Affiliate’s participation in the SERP at any time by an action of the Human
Resources Committee and providing written notice to the Affiliate. The effective
date of any such termination will be the later of the date specified in the
notice of the termination of participation or the date on which the RPAC can
administratively implement such termination. In the event that an Affiliate’s
participation in the SERP is terminated, each Participant employed by such
Affiliate will continue to participate in the SERP as an inactive Participant
and will be entitled to a distribution of his vested Retirement Benefit pursuant
to Article IV.  An Affiliate’s participation in the SERP may not be terminated
upon the occurrence of or during the two (2) year period after any Change of
Control.

--------------------------------------------------------------------------------

End of Article VIII



38

--------------------------------------------------------------------------------

 

 

ARTICLE IX
CONDITIONS RELATED TO BENEFITS

9.1       No Right to Assets.

(a)       SERP Unfunded.  A Participant will have only an unsecured contractual
right to the amounts, if any, payable under this SERP. Neither a Participant nor
any other person will acquire by reason of the SERP any right in or title to any
assets, funds or property of the Employer whatsoever including, without limiting
the generality of the foregoing, any specific funds or assets which the
Employer, in its sole discretion, may set aside in anticipation of a liability
under this SERP. Any rights created under the SERP and this Agreement will be
mere unsecured contractual rights of SERP participants and their beneficiaries
against Employer. The fact that the Trust has been established, to assist in the
payment of benefits under this SERP will not create any preferred claim by
Participants or their beneficiaries on, or any beneficial ownership interest in,
any assets of the Trust. The assets of the Trust and the Employer will be
subject to the claims of the Employer’s general creditors under federal and
state law.

(b)       Rabbi Trust.  Upon a Change of Control, the following will occur:

(i)       the Trust will become (or continue to be) irrevocable;

(ii)       for ten (10) years following a Change of Control, the Trustee can
only be removed as set forth in the Trust;

(iii)       if the Trustee is removed or resigns within ten (10) years following
a Change of Control, the Trustee will select a successor Trustee as set forth in
the Trust;

(iv)       for three (3) years following a Change of Control, the Company will
be responsible for directly paying all Trustee fees and expenses, together with
all fees and expenses incurred under Article VII relating to the RPAC, Plan
Administrator, and SERP administrative expenses; and

(v)       any amendments to the Trust Agreement will be subject to the following
restrictions: (i) certain Trust Agreement provisions may not be amended for ten
(10) years following a Change of Control, as set forth in the Trust; and (ii) no
such amendment will (A) change the irrevocable nature of the Trust; (B)
adversely affect a Participant's rights to Retirement Benefits without the
consent of the Participant; (C) impair the rights of the Company's creditors
under the Trust; or (D) cause the Trust to fail to be a "grantor trust" pursuant
to Code sections 671 through 679.

9.2       No Employment Rights. Nothing in this SERP will constitute a contract
of continuing Employment or in any manner obligate the Employer or an Affiliate
to continue the service of a Participant, or obligate a Participant to continue
in the service of the Employer, and nothing in this SERP will be construed as
fixing or regulating the compensation paid to a Participant.





39

--------------------------------------------------------------------------------

 

 

9.3       Indebtedness. If at the time payments or installments of payments are
to be made hereunder, any Participant or his Surviving Spouse or both are
indebted to the Employer or an Affiliate, then the payments remaining to be made
to the Participant or his Surviving Spouse or both may, at the discretion of the
RPAC, be reduced by the amount of such indebtedness; provided, that the entire
amount of reduction in any calendar year does not exceed five thousand dollars
($5,000), and the reduction is made at the same time and in the same amount as
the debt otherwise would have been due and collected from the Participant. An
election by the RPAC not to reduce any such payment or payments will not
constitute a waiver of any claim for such indebtedness.

9.4       Conditions Precedent. No Retirement Benefits will be payable hereunder
to any Participant:

(a)       whose Employment with the Employer or an Affiliate, is terminated for
Cause; or

(b)       except as provided in Sections 4.9(a)(i) and 4.9(a)(ii), who within
three (3) years after Termination of Employment becomes an employee with or
consultant to any third party engaged in any line of business in competition
with the Employer or, to the extent determined by the Senior Vice President,
Human Resources or Plan Administrator, an Affiliate (i) in a line of business in
which Participant has performed services for the Employer or such Affiliate, or
(ii) that accounts for more than ten percent (10%) of the gross revenues of the
Employer or such Affiliate taken as a whole.

--------------------------------------------------------------------------------

End of Article IX

 



40

--------------------------------------------------------------------------------

 

 

ARTICLE X
MISCELLANEOUS

10.1     Gender and Number. Wherever appropriate herein, the masculine may mean
the feminine and the singular may mean the plural or vice versa.

10.2     Notice. Any notice or filing required to be given or delivered to the
RPAC or Plan Administrator will include delivery to or filing with a person or
persons designated by the RPAC or Plan Administrator, as applicable, for the
disbursement and the receipt of administrative forms. Delivery will be deemed to
have occurred only when the form or other communication is actually received.
Headings and subheadings are for the purpose of reference only and are not to be
considered in the construction of this SERP.

10.3     Validity. In the event any provision of this SERP is held invalid, void
or unenforceable, the same will not affect, in any respect whatsoever, the
validity of any other provision of this SERP.

10.4     Applicable Law. This SERP will be governed and construed in accordance
with the laws of the State of Texas.

10.5     Successors in Interest. This SERP will inure to the benefit of, be
binding upon, and be enforceable by, any corporate successor to the Company or
successor to substantially all of the assets of the Company.

10.6     No Representation on Tax Matters. The Company makes no representation
to Participants regarding current or future income tax ramifications of the
SERP.

10.7    Provisions Binding. All of the provisions of this SERP will be binding
upon all persons who will be entitled to any benefit hereunder, their heirs and
personal representatives.

--------------------------------------------------------------------------------

End of Article X

 

 



41

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Ninth Amended and Restated Tenet Healthcare Corporation
Supplemental Executive Retirement Plan has been executed effective as of the
date set forth above, except as specifically provided otherwise herein.

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Paul Slavin

 

 

Paul Slavin, Vice President, Compensation,

 

 

Benefits and Corporate HR

 

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A1
TENET HEALTHCARE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

FOR PARTICIPANTS NAMED ON AND AFTER AUGUST 3, 2011- AMI SERP BENEFITS

THIS AGREEMENT is made as of __________________, _____ and supersedes [any
previous agreement] [the previous agreement dated ___________, _________,] by
and between TENET HEALTHCARE CORPORATION, a Nevada corporation ("Tenet"), and
_____________ ("Participant"). 

WHEREAS, Tenet has adopted the Tenet Healthcare Corporation Supplemental
Executive Retirement Plan (the "Tenet SERP") for a select group of highly
compensated or management employees of Tenet and its Subsidiaries (as defined in
the Tenet SERP); and

WHEREAS, Tenet has determined that Participant is currently eligible to
participate in the Tenet SERP;

WHEREAS, the Tenet SERP requires that an agreement be entered into between Tenet
and Participant setting out certain terms and benefits of the SERP as they apply
to the Participant;

WHEREAS, Participant has also been a participant in the American Medical
International, Inc. Supplemental Executive Retirement Plan (the "AMI SERP") and
the American Medical International, Inc. Pension Plan (the "AMI Pension Plan")
and has a frozen benefit under both plans as of December 31, 1995; and

WHEREAS, the amount of the benefits payable to Participant under the Tenet SERP
will be reduced or offset by the benefits payable to Participant under the AMI
SERP and the AMI Pension Plan.

NOW, THEREFORE, Tenet and Participant hereby agree as follows:

1.        Calculation of Benefits. The Tenet SERP is hereby incorporated into
and made a part of this Agreement as though set forth in full herein. The
parties will be bound by and have the benefit of each and every provision of the
Tenet SERP, as amended from time to time, EXCEPT that when benefits become
payable under the Tenet SERP, the amount of benefits calculated under the Tenet
SERP will include an offset of the benefits earned under the AMI SERP and AMI
Pension Plan as of December 31, 1995, in addition to offset provided by the
Retirement Benefits Adjustment Factor shown in item 3 below. For purposes of
determining the offset attributable to the AMI SERP and the AMI Pension Plan,
the amount of Participant’s benefits under the Tenet SERP, the AMI SERP and the
AMI Pension Plan will be calculated as of Participant’s normal retirement date,
as defined in such plans, and the offset will be determined accordingly using
the actuarial factors and assumptions specified in the applicable plans.

In addition, the provisions of Section 2.20 regarding the crediting of age and
Years of Service during the severance period under the Severance Plan will not
apply (i.e., the Participant will not be credited with age and Years of Service
during the severance period and instead his eligibility for an Early Retirement
Benefit will be determined as of the date of his Termination of
Employment).  The parties will be bound by and have the benefit of each and
every applicable provision of the Tenet SERP.  Participant’s benefits





A1-1

--------------------------------------------------------------------------------

 

 

under the AMI SERP and AMI Pension Plan will be paid to Participant pursuant to
the terms of such plans. Participant’s benefits under the Tenet SERP, as
calculated pursuant to this item 1, will be paid in accordance with the terms of
the Tenet SERP and this Agreement.

2.Participant Data for Benefit Calculation Purposes.  Participant was born
on____________________, and his or her present employment with Tenet or an
 Employer, (i) for purposes of determining "Years of Service," under the Tenet
SERP began on _________________, (ii) for purposes of determining vesting under
Section 4.3 of the Tenet SERP began on ______________.  [In addition,
Participant will be credited with [earnings for Final Average Earnings
purposes][age and service for vesting purposes] for his employment with
_______________________ who is an Affiliate who has not adopted the SERP as an
Employer.]

A "Domestic Partner," as defined under the Criteria for Domestic Partnership
Status under the Tenet Employee Benefit Plan, will be treated as the
Participant’s spouse for purposes of the Tenet SERP.

Participant's spouse/Domestic Partner (please circle which applies):

______________________________________ was born on _____________. 

Participant's Eligible Children under the age of 21 and their dates of birth are
as follows:

Name

    

Birth Date

 

 

 

 

 

 

Participant agrees to notify the Vice President, Compensation, Benefits and
Corporate HR of Tenet promptly from time to time of any change in his or her
spouse, Domestic Partner or Eligible Children.

3.Retirement Benefit Plans Adjustment Factor.  Participant's "Retirement Benefit
Plans Adjustment Factor" under Article II of the Tenet SERP as of the date of
this Agreement is _________ percent.  The Retirement Benefit Plans Adjustment
Factor will be recalculated each year and may differ from the percent set forth
in this item 3.

4.       Payment of Tenet SERP Benefits.  Except as provided in the SERP,
payments under the Tenet SERP will begin not later than the first day of the
calendar month following the occurrence of an event which entitles Participant
(or his or her Surviving Spouse (including a Domestic Partner pursuant to item 2
herein) or Eligible Children) to payments under the Tenet SERP.  Any benefits
payable to a Participant by reason of a Termination of Employment will be
subject to the six (6) month delay applicable to Key Employees.

5.Dispute Resolution.  Any dispute or claim for benefits under the Tenet SERP
must be resolved through the claims procedure set forth in Article VII of the
Tenet SERP which procedure culminates in binding arbitration.  By accepting the
benefits provided under





A1-2

--------------------------------------------------------------------------------

 

 

the Tenet SERP, Participant hereby agrees to binding arbitration as the final
means of dispute resolution with respect to the Tenet SERP.

6.       Successors and Assigns.  This Agreement will inure to the benefit of
and be binding upon Tenet and its successors and assigns and Participant and his
or her beneficiaries. 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on
___________________, 20__.

 

PARTICIPANT

    

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 



A1-3

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A2
TENET HEALTHCARE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

FOR PARTICIPANTS NAMED ON AND AFTER AUGUST 3, 2011

THIS AGREEMENT is made as of __________________, _____ [and supersedes] [any
previous agreement] [the previous agreement dated ___________, _________,] by
and between TENET HEALTHCARE CORPORATION, a Nevada corporation ("Tenet"), and
_____________ ("Participant"). 

WHEREAS, Tenet has adopted the Tenet Healthcare Corporation Supplemental
Executive Retirement Plan (the "Tenet SERP") for a select group of highly
compensated or management employees of Tenet and its Subsidiaries (as defined in
the Tenet SERP); and

WHEREAS, Tenet has determined that Participant is currently eligible to
participate in the Tenet SERP; and

WHEREAS, the Tenet SERP requires that an agreement be entered into between Tenet
and Participant setting out certain terms and benefits of the SERP as they apply
to the Participant.

NOW, THEREFORE, Tenet and Participant hereby agree as follows: 

1.Incorporation of Tenet SERP Terms.  The Tenet SERP is hereby incorporated into
and made a part of this Agreement as though set forth in full herein; provided,
however, that the provisions of Section 2.20 regarding the crediting of age and
Years of Service during the severance period under the Severance Plan will not
apply (i.e., the Participant will not be credited with age and Years of Service
during the severance period and instead his eligibility for an Early Retirement
Benefit will be determined as of the date of his Termination of
Employment).  The parties will be bound by and have the benefit of each and
every applicable provision of the Tenet SERP.  Participant’s benefits under the
Tenet SERP will be calculated and paid pursuant to the terms of the Tenet SERP
and this Agreement. 

2.Participant Data for Benefit Calculation Purposes.  Participant was born
on____________________, and his or her present employment with Tenet or an
Employer, (i) for purposes of determining "Years of Service," under the Tenet
SERP began on _________________, (ii) for purposes of determining vesting under
Section 4.3 of the Tenet SERP began on ______________.  [In addition,
Participant will be credited with [earnings for Final Average Earnings
purposes][age and service for vesting purposes] for his employment with
_______________________ who is an Affiliate who has not adopted the SERP as an
Employer.]

A "Domestic Partner," as defined under the Criteria for Domestic Partnership
Status under the Tenet Employee Benefit Plan, will be treated as the
Participant’s spouse for purposes of the Tenet SERP.

Participant's spouse/Domestic Partner (please circle which applies):

______________________________________ was born on _____________. 





A2-1

--------------------------------------------------------------------------------

 

 

Participant's Eligible Children under the age of 21 and their dates of birth are
as follows:

Name

    

Birth Date

 

 

 

 

 

 

Participant agrees to notify the Vice President, Compensation, Benefits and
Corporate HR of Tenet promptly from time to time of any change in his or her
spouse, Domestic Partner or Eligible Children.

3.Retirement Benefit Plans Adjustment Factor.  Participant's "Retirement Benefit
Plans Adjustment Factor" under Article II of the Tenet SERP as of the date of
this Agreement is _________ percent.  The Retirement Benefit Plans Adjustment
Factor will be recalculated each year and may differ from the percent set forth
in this item 3.

4.Payment of Tenet SERP Benefits.  Except as provided in the SERP, payments
under the Tenet SERP will begin not later than the first day of the calendar
month following the occurrence of an event which entitles Participant (or his or
her Surviving Spouse (including a Domestic Partner pursuant to item 2 herein) or
Eligible Children) to payments under the Tenet SERP.  Any benefits payable to a
Participant by reason of a Termination of Employment will be subject to the six
(6) month delay applicable to Key Employees.

5.Dispute Resolution.  Any dispute or claim for benefits under the Tenet SERP
must be resolved through the claims procedure set forth in Article VII of the
Tenet SERP which procedure culminates in binding arbitration.  By accepting the
benefits provided under the Tenet SERP, Participant hereby agrees to binding
arbitration as the final means of dispute resolution with respect to the Tenet
SERP.

6.Successors and Assigns.  This Agreement will inure to the benefit of and be
binding upon Tenet and its successors and assigns and Participant and his or her
beneficiaries. 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on
___________________, 20__.

 

PARTICIPANT

    

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 



A2-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B
UPDATE TO TENET HEALTHCARE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

AGREEMENT WITH PARTICIPANT

[This Update is to be provided and apply to each Active Participant who has an
existing Agreement on December 31, 2013]

THIS UPDATE ("Update") amends the Agreement ("Agreement") previously entered
into between _______________________ ("Participant") and Tenet Healthcare
Corporation ("Tenet") with respect to Participant's benefits under the Tenet
Healthcare Corporation Supplemental Executive Retirement Plan (the "SERP").
Capitalized terms used in this Update that are not defined herein or in
Participant's Agreement will have the meaning set forth in the SERP.

1.       Tenet recently updated the SERP provisions regarding calculation of the
Existing Retirement Benefit Plans Adjustment Factor to provide for the annual
calculation of such factor using a projection of the benefits payable to
participants under the Social Security regulations and Retirement Plans in
effect at the time the benefit calculation is performed.  Further, for purposes
of determining a participant's benefits under the Retirement Plans, the
projected benefit will be measured from the participant's date of hire.  In
connection with this update, the name of such factor was changed to the
"Retirement Benefit Plans Adjustment Factor."

2.In order to avoid any reduction in Participant’s benefits accrued under the
SERP as of December 31, 2013 application of the updated calculation will be done
on a grandfathered basis so that the factor will never be greater (but could be
less)  than the Existing Retirement Benefit Plans Adjustment Factor set forth in
Participant’s Agreement.

3.The provisions of this Update are effective December 31, 2013. In all other
respects the terms of Participant’s Agreement remain in effect.

 

B-1

--------------------------------------------------------------------------------